DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 June 2022 has been entered.
 
Status of Claims
Responsive to the amendment filed 15 June 2022 claim 1 is amended.  Claims 1-8 are currently under examination.  

Status of Previous Rejections
Responsive to the amendment filed 15 June 2022 no rejections are made at this time.  

Allowable Subject Matter
Claims 1-8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest the high purity electrolytic copper of claim 1, including all of the purity, the contents of S and Ag, the  crystal orientation ratio property and the glossiness.
Mori had been relied upon in order to demonstrate the crystal texture or the area ratio of the crystals having a (101) +/- 10 degree orientation of less than 40%.  However, that Mori required that the high purity copper material be hot forged, cold rolled, and then further heat treated in order to generate such a structure.  Thus the electrolytic copper is processed to a meaningful degree.  What is claimed now is a glossiness of the copper, which Mori does not describe at any place.  Applicant discloses in the specification (pp. 14-17) that a series of additives are added to the electrolysis liquor in order to generate the combination of the properties that are now required.  Mori does not describe such additives.  It would seem that if the material of Mori had such an area ratio of crystal grains, it would be unlikely that the extensive deformation schedule would be conducted to refine the microstructure.  Further, it seems that if the glossiness of the copper were present after the electrolysis procedure, it would tend to be destroyed by the rolling and annealing schedule of Mori. 
US 2017/0088963 A1 (hereinafter “Tarutani,” cited by applicant) teaches a combination of additives for the electrolysis of high purity copper.  Tarutani teaches that the copper includes impurity amounts of Ag and S within the claimed ranges.  Tarutani teaches that the copper has a glossiness of within the rnaegs as claimed (see Table 2).  However, Tarutani makes no mention of the area ratio of the crystals having a (101) +/- 10 degree orientation of less than 40%.  Tarutani does not tend to disclose what this property would be.  Applicant discloses in the specification (pp. 14-17) that a series of additives are added to the electrolysis liquor in order to generate the combination of the properties that are now required.  The additive system of Tarutani appears to be different from that of applicant’s specification.  
When all of the evidence is considered as a whole, the evidence of nonobviousness outweighs the evidence of obviousness.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/Examiner, Art Unit 1734